     Case 2:20-cv-01012-KJD-EJY Document 39 Filed 01/25/21 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   HARRY LEE BOGGS JR,                                   Case No. 2:20-cv-01012-KJD-EJY
 8                                            Plaintiff,                      ORDER
 9          v.
10   TROMBAL, et al.,
11                                         Defendants.
12           Before the Court for consideration is the Report and Recommendation (#36) of
13   Magistrate Judge Elayna J. Youchah entered January 8, 2021, recommending that Defendant
14   Trombal’s Motion to Revoke Plaintiff’s IFP Status and Dismiss the Case (#31/32) be granted
15   without prejudice allowing Plaintiff to refile the action upon paying the full filing fee of $402.00.
16   The order also recommended that Plaintiff’s Writ of Coram Nobis (#20), Plaintiff’s Motion for
17   Appointment of Counsel (#33), and Defendant Trombal’s Motion to Stay Discovery (#35) be
18   denied as moot. Though the time for doing so has passed, Plaintiff has failed to file objections to
19   the report and recommendation. Plaintiff’s Motion to Compel Discovery (#37) and Notice re:
20   Wrong Name (#38) are non-responsive.
21          The Court has conducted a de novo review of the record in this case in accordance with
22   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
23   Recommendation (#36) of the United States Magistrate Judge entered January 8, 2021, should be
24   ADOPTED and AFFIRMED.
25          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
26   Recommendation (#36) entered January 8, 2021, are ADOPTED and AFFIRMED;
27          IT IS FURTHER ORDERED that Defendant Trombal’s Motion to Revoke Plaintiff’s
28   IFP Status and Dismiss the Case (#31/32) is GRANTED;
     Case 2:20-cv-01012-KJD-EJY Document 39 Filed 01/25/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that Plaintiff’s complaint is DISMISSED without
 2   prejudice;
 3          IT IS FURTHER ORDERED that Plaintiff’s in forma pauperis status is REVOKED;
 4          IT IS FURTHER ORDERED that Plaintiff may not re-file this action unless he
 5   contemporaneously pays the full filing fee;
 6          IT IS FURTHER ORDERED that all other outstanding motions are DENIED as moot.
 7   Dated this 25th day of January, 2021.
 8
 9
10                                                 _____________________________
                                                   Kent J. Dawson
11                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
